Exhibit 10.4

Annex D

Chart of Structure of PMC Commercial Trust and its Subsidiaries after the Merger

 

LOGO [g565081g60q13.jpg]

 

1. Following the Merger, CIM Urban Partners GP, LLC and CIM Urban REIT, LLC will
own PMC Commercial Trust Common Shares and PMC Commercial Trust Preferred Shares
representing approximately 97.8% of the total outstanding PMC Commercial Trust
Common Shares (assuming conversion of the PMC Commercial Trust Preferred
Shares). The pre-Merger Common Shareholders of PMC Commercial Trust will own the
remaining 2.2% of the total outstanding PMC Commercial Trust Common Shares
(assuming conversion of the PMC Commercial Trust Preferred Shares).